Bartol, C. J.,
delivered the opinion of this Court.
These appeals have been argued together, and as they involve the same questions, will be considered and disposed of in the same way.
No principle is better established than that a decision of the Court of Appeals once pronounced in any case is binding upon the Court below and upon this Court in the subsequent proceedings in the same case, and cannot be disregarded or called in question. It is the law of the case binding and conclusive upon the parties, not open to question or examination afterwards in the same case.
If this were not so, controversies would be endless; “ debet finis esse litium,” is the maxim which has been invariably applied by this Court, whenever this question has arisen.
On the former appeal between these parties, decided at October Term, 1866, it was finally adjudged, that the action of the Circuit Court before which the trial of the issues was pending, in setting aside the verdict of the jury and awarding a new trial, was within the exercise of the legal discretion vested in that Court, final in its nature and not subject to examination on appeal, and the appeal was therefore dismissed. The legal effect of that decision was that the ruling of the Circuit Court stood unreversed. The verdict having been set aside and a new trial ordered, the cause stood as if no trial had taken place, and no verdict had been rendered; *23and the verdict of the jury therefore rendered upon the second trial was in contemplation of law the only verdict in the cause, for the government and direction of the Orphans’ Court.
The object of the appellants in the several petitions filed by them in the Orphans’ Court, and contained in the records before ns, seems to bo to re-open before the Orphans’ Court the question of the propriety of granting the new trial, and in that way to have re-examined in the Orphans’ Court, and perhaps in this Court by another appeal, the same questions which were finally determined in the cause upon the former appeal. Such an attempt is wholly inadmissible.
By the petition filed on the sixth day of May, 1867, the appellants ask that the record shall be remanded to the Cireuit Court for two canses:
1st. “That the Judge of the Circuit Court has not ordered a full transcript of all the proceedings in the said case to be certified to the Orphans’ Court.”
2d. “ That it does not appear from the certificate of the said Judge, how the ease originating in the (Irphans’ Court of Montgomery county, came into the Circuit Court for Anne Arundel county for trial, or by what authority the said Judge certified in the said case to the Orphans’ Court of Montgomery county.”
An inspection of the record furnishes a complete answer to this petition. The transcript sent to the Orphans’ Court contains all the proceedings from the origin of the case in the Orphans’ Court to the final verdict upon the issues rendered in the Circuit Court for Anne Arundel county, showing the successive removals of the cause first from the Circuit Court for Montgomery county to which the issues liad been sent, to the Circuit Court for Howard county, and thence to the Circuit Court for Anne Arundel county, where they were finally passed upon by the jury. Every tiling that took place in the progress of the cause is shown by the transcript, including the first verdict rendered by the jury, the action of the Circuit Court in setting it aside and granting the motion for a new trial, the appeal therefrom and the judgment of the Court of Appeals thereon, the second trial, and the final verdict of the *24jury. This transcript was sent by the clerk of the Circuit Court prefaced with a statement that what followed was “ in the record of the proceedings of the same Court,” and the conclusion verified by the certificate of the clerk and the seal of the Court.' There is no order of the Judge requiring the transmission of the record to the Orphans’ Court ; but this is not necessary. The act of the clerk in that behalf is the act of the Court, and is a compliance with the law, furnishing to the Orphans’ Court in a complete and legal form the grounds for their fixture action.
(Decided 20th December, 1867.)
Appended to the record is a certificate of the Judge of the Circuit Court which sets forth the findings of the jury upon the several issues. This certificate is in exact conformity with the truth; no discrepancy whatever is found between it and the verdict itself as set forth in the record; and is therefore not obnoxious to any objection. It certifies only the last verdict, making no mention of the first; to have done so would have been improper, as the first verdict had been annulled and set aside, and to have certified it as the finding of the jury would have had a tendency to mislead the Orphans’ Court, who could not under any circumstances lawfully consider it, or be governed by it. An order will be passed aifirming the order of the Orphans’ Court passed on the 7th day of May, 1867, and dismissing the petition of the appellants filed on the 6th day of May, 1867.
And for the reasons already assigned the order of the Orphans’ Court passed on the 18th day of June, 1867, will be affirmed, and the appellants’ petition filed on the 23d day of April, 1867, and the amended petitions filed on the 21st day of May, 1867, on the 28th day of May, 1867, and the motion of the 18th day of June, 1867, will be overruled and dismissed.
In these appeals the costs in both Courts will be awarded to the appellees, and the cause will be remanded to the Orphans’ Court for further proceedings in conformity with this opinion.

Orders affirmed and eause remanded.